NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	With the Examiner’s Amendment provided below, claims 22-32 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mike Martensen on September 1, 2022.
The application has been amended as follows: 
22.  An aircraft capable of fixed-wing and rotor flight modes, the aircraft comprising: 
a fuselage, wherein the fuselage includes a front portion and a rear portion, and wherein the fuselage includes a longitudinal axis of the aircraft extending through the front portion and the rear portion, wherein the aircraft includes an aircraft center-of-gravity; 
a detachable cargo container having a detachable cargo container center-of-gravity, and wherein the detachable cargo container includes one or more sensors configured to autonomously detect data indicative of an overall detachable cargo container weight; 
wherein the fuselage includes a mounting system, the mounting system having a winch, [[and]] an adjustment apparatus, and at least one controller for controlling movement of the winch and the adjustment apparatus, wherein the mounting system 
receives, from the one or more sensors, the data indicative of the overall detachable cargo container weight and the detachable cargo container center-of gravity,
couples the detachable cargo container to an exterior portion8Serial No. 16/172470 Reply to Office Action of 17 February 2022of the fuselage, and
based on the received data, autonomously adjusts a position of the detachable cargo container fore and aft along the longitudinal axis [[on]] such that the aircraft center-of-gravity and the detachable cargo container center-of-gravity are aligned 
a wing coupled to the fuselage; 
a first support boom coupled to the wing and a second support boom coupled to the wing wherein the fuselage is positioned equidistant between the first support boom and the second support boom and wherein the first support boom and the second support boom are parallel to the longitudinal axis; 
a propulsion system configured to provide thrust substantially aligned with the longitudinal axis; and 
a rotor array distributed among the first support boom and the second support boom wherein the rotor array provides substantially vertical thrust and wherein each rotor includes a rotor pitch mechanism to change rotor pitch angle and a rotor attitude mechanism to change rotor attitude and wherein the rotor array includes two or more rotor pairs, each rotor pair having a first rotor on the first support boom and a second rotor on the second support boom, characterized in that wherein each 9Serial No. 16/172470 Reply to Office Action of 17 February 2022 rotor in at least one rotor pair is mounted at an angle tilted away at an equal but opposite fore and aft angle from a vertical axis parallel to a vertical axis of the aircraft wherein the rotor attitude is configured to be operationally varied and, in that each rotor in at least one other rotor pair is mounted at another angle tilted away at an equal but opposite left and right angle from the vertical axis parallel to a vertical axis of the aircraft wherein the rotor attitude of the other rotor pair  is configured to be operationally varied, the vertical axis of the aircraft being perpendicular to a lateral axis of the aircraft and to the longitudinal axis.
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: applicant has agreed to submit updated FIGS. 3C, 3D, and 13 for clarity. In the Drawings filed August 16, 2022, the outline of the adjustment apparatus (360) appears very faint in FIGS. 3C and 3D; and the text in the flowchart of FIG. 13 is not adequate for purposes of publication. In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious each and every element of claim 22. For example, the prior art of record does not disclose ore render obvious “an aircraft capable of fixed-wing and rotor flight modes, the aircraft comprising: a fuselage, wherein the fuselage includes a front portion and a rear portion, and wherein the fuselage includes a longitudinal axis of the aircraft extending through the front portion and the rear portion, wherein the aircraft includes an aircraft center-of-gravity; a detachable cargo container having a detachable cargo container center-of-gravity, and wherein the detachable cargo container includes one or more sensors configured to autonomously detect data indicative of an overall detachable cargo container weight and the detachable cargo container center-of-gravity; and wherein the fuselage includes a mounting system, the mounting system having a winch, an adjustment apparatus, and at least one controller for controlling movement of the winch and the adjustment apparatus, wherein the mounting system: receives, from the one or more sensors, the data indicative of the overall detachable cargo container weight and the detachable cargo container center-of gravity,
couples the detachable cargo container to an exterior portion8Serial No. 16/172470 Reply to Office Action of 17 February 2022of the fuselage, and
based on the received data, autonomously adjusts a position of the detachable cargo container fore and aft along the longitudinal axis such that the aircraft center-of-gravity and the detachable cargo container center-of-gravity are aligned,” as recited in claim 22. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        


/Nicholas McFall/Primary Examiner, Art Unit 3644